BAUM, Chief Judge
concurring:
I join in Judge Cahill’s opinion and write only to express my concern with the delay in the assignment of a defense counsel to this case. As Judge Cahill points out, it took almost ninety days from the date offenses were known until charges were preferred and referred to trial. Moreover, although Appellant was restricted during that period, there is no indication in the record that Appellant had access to counsel. Furthermore, even after charges were referred to trial, it took almost another month before a counsel was detailed to represent Appellant. This kind of delay in providing an accused the assistance of counsel after offenses are known, and restraint imposed, undermines the system of protections written into the Uniform Code of Military Justice (UCMJ) by Congress for persons accused of crimes. It is particularly egregious in this case where speedy trial and possible unlawful pretrial punishment could have been potential issues. Whatever the reason, nothing was done at trial to raise those subjects, or anything else for that matter, that may have related to the delay in providing counsel for Appellant.
Judge Cahill has pointed to ease law standing for the proposition that issues relating to credit for pretrial punishment and restriction tantamount to confinement should be raised at trial in order to be considered on appeal. In this case, counsel indicated that this was her first court-martial, which gives me pause when considering whether trial inaction was the result of a tactical decision or whether waiver should be applied. In any event, it would seem almost impossible at this late date to develop facts necessary to support the issues that were not raised. Furthermore, even if we were to determine that Appellant’s restriction was tantamount to confinement or that it constituted pretrial punishment, no confinement was adjudged against which credit could be applied. Accordingly, I concur with Judge Cahill’s disposition of the case. I do recommend, however, that the Judge Advocate General add the *596problems discussed here to the list of matters suggested in my separate opinion in United States v. Suksdorf, 59 M.J. 544 (C.G.Ct.Crim.App.2003) for scrutiny during the next inspection under Article 6, UCMJ, 10 U.S.C. § 806, since United States v. Suksdorf involved the same Convening Authority and Staff Judge Advocate as the instant case.
McCLELLAND, Judge, concurs in both the majority and the concurring opinions.